14 So. 3d 1250 (2009)
Lourdes Rosario GUTIERREZ, Appellant,
v.
Raul Juan GUTIERREZ, Appellee.
No. 3D08-1963.
District Court of Appeal of Florida, Third District.
July 1, 2009.
Rehearing Denied August 6, 2009.
Rasco Klock Reininger Perez Esquenazi Vigil & Nieto, Joseph P. Klock, Jr., and Juan Carlos Antorcha, for appellant.
Astigarraga Davis Mullins & Grossman, Edward M. Mullins, Edward H. Davis, Jr., Gregory S. Grossman, Annette C. Escobar, and Arnoldo B. Lacayo, Miami, for appellee.
Before WELLS, SHEPHERD, and LAGOA, JJ.
SHEPHERD, J.
A former wife, Lourdes Rosario Gutierrez, appeals a trial court order denying her motion to set aside and modify a settlement agreement on the ground that her now incarcerated former husband failed to disclose a piece of real property allegedly purchased by him during the pendency of the dissolution proceedings. We find no error in the thorough and well-reasoned order crafted by the trial court. We affirm this portion of the order of the trial court.
The trial court, however, inadvertently failed to rule on the former wife's separate claim under Count Two of her motion for past-due alimony. We reverse and remand for additional proceedings on this count of the motion.
Affirmed in part, reversed in part, and case remanded with directions.